      Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 1 of 28




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 Chevron U.S.A. Inc.,

                                Plaintiff,            JURY TRIAL DEMANDED

                        v.

 BNSF Railway Company, CSX                   COMPLAINT
 Transportation, Inc., Norfolk Southern
 Railway Company, and Union Pacific Railroad CASE NO. 4:21-CV-150
 Company,

                                Defendants.


       Plaintiff Chevron U.S.A. Inc. (“CUSA”) alleges as follows:

                                  NATURE OF THE ACTION

       1.      This is an antitrust action alleging that the four largest United States-based Class I

railroads engaged in price fixing, in violation of Section 1 of the Sherman Act.

       2.      Defendants BNSF Railway Company (“BNSF”), Union Pacific Railroad Company

(“UP”), CSX Transportation, Inc. (“CSX”), and Norfolk Southern Railway Company (“NS”)

(together, “Defendants”) conspired to fix, raise, maintain, and/or stabilize prices of rail freight

transportation services sold in the United States by imposing a uniform “rate-based” rail fuel

surcharge (“FSC”), which was calculated as a percentage of the base rate for a shipment, charged

by the railroads in addition to the base rate, purportedly to compensate for the cost of fuel. Through

their collective action, Defendants conspired to impose FSCs that far exceeded any increases in

the Defendants’ fuel costs and thereby collected billions of dollars of additional profits between

July 1, 2003 and December 31, 2008 (the “Relevant Period”).




                                                  1
      Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 2 of 28




       3.         Defendants’ conspiracy has been the subject of class action litigation for several

years. See In re Rail Freight Fuel Surcharge Antitrust Litigation (“Rail Freight”), 292 F. Supp.

3d 14 (D.D.C. 2017). While denying class certification, the U.S. District Court for the District of

Columbia noted that the “documentary evidence is strong evidence of conspiracy and class-wide

injury.” Id. at 32. That court found that the “evidence of conspiracy and defendants’ intent to

uniformly apply and enforce new, more aggressive fuel surcharges is substantial.” Id. at 102. The

court specifically found that there was “substantial documentary evidence that indicates that

defendants (1) created new, aggressive fuel surcharge formulas for carload traffic; (2) intended to

apply their fuel surcharge programs as widely as possible to all or virtually all of their customers

through new policies; and (3) viewed their fuel surcharge programs as profit centers.” Id. at 103.

       4.         Defendants’ imposition of uniform FSCs faced a significant hurdle because

Defendants already had a well-established and reliable mechanism for recovering their fuel costs.

As of 2003, the vast majority of rail freight transportation agreements included rate escalation

provisions based on an index called the All-Inclusive Index (“AII”), which weighted a variety of

cost factors, including fuel. The AII already permitted full recovery by the railroads of actual fuel

cost increases.

       5.         To surmount this obstacle, Defendants BNSF, UP, CSX, and NS devised and

embarked upon a scheme to remove fuel as a factor from the AII, thus allowing them to impose

separate, stand-alone FSCs. A railroad trade organization called the Association of American

Railroads (“AAR”) published the AII. Defendants control and dominate the AAR, and the CEOs

of each defendant railroad are members of the AAR’s board. Through their collective action,

Defendants caused the AAR to publish a new cost escalation index called the All-Inclusive Index

Less Fuel (“AIILF”) that did not include a fuel component.




                                                  2
      Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 3 of 28




       6.      The AAR’s adoption and publishing of the AIILF as a result of Defendants’

collective action paved the way for Defendants’ widespread implementation of new FSCs.

Defendants deployed these FSCs systematically, aggressively, and uniformly. These FSCs were

based on mutually agreed formulas that allowed Defendants to charge identical surcharge rates

month after month. As the D.C. District Court noted, “[t]he evidence shows that defendants

employed these fuel surcharges in lockstep” and “sought to apply fuel surcharges to as many

customers as possible.” Rail Freight, 292 F. Supp. 3d at 104. These new “fuel surcharges” were

not tied to the actual cost of fuel. Instead, they were calculated as a percentage increase on the

total base rate of freight transportation, allowing the “fuel surcharges” to function as an across-

the-board increase on freight prices.

       7.      As a direct and proximate result of Defendants’ price fixing conspiracy, Defendants

restrained competition in the market for rate-unregulated rail freight transportation services and

injured CUSA in its business and property. CUSA paid a higher price for unregulated rail freight

transportation than it would have paid absent Defendants’ concerted unlawful activity.

       8.      CUSA seeks damages for excessive rates imposed as a result of Defendants’

conspiracy on rail freight shipments made under private transportation contracts and through other

means exempt from rate regulation under federal law.

                                            PARTIES

       9.      Plaintiff CUSA is a corporation organized under the laws of the State of

Pennsylvania, with its principal place of business at 6001 Bollinger Canyon Road, San Ramon,

California 94583. CUSA engages in all branches of the petroleum industry, including those related

to exploration and production of crude oil, natural gas, and natural gas liquids and those associated

with the refining, marketing, supply, and distribution of petroleum products, as well as mineral,




                                                 3
      Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 4 of 28




geothermal and other energy activities. CUSA’s operations are carried out through various

divisions.

        10.      During the Relevant Period, CUSA purchased unregulated rail freight

transportation services directly from Defendants to transport raw materials and finished products

to and from its facilities and to its customers.

        11.      As a proximate result of the conspiracy described herein, CUSA paid FSCs in

connection with the unregulated rail freight transportation services obtained from Defendants that

it would not have paid in the absence of the conspiracy. Therefore, the prices that CUSA paid to

Defendants during the Relevant Period for those unregulated rail freight transportation services on

which FSCs were imposed were greater than the prices that CUSA would have paid absent the

conspiracy alleged herein. CUSA has therefore been injured in its business and property by reason

of Defendants’ antitrust violations.

        12.      Defendant BNSF has its principal place of business at 2650 Lou Menk Drive, Fort

Worth, Texas 76131. BNSF is a major freight railroad operating primarily in the western United

States. BNSF has railway lines throughout the western United States and maintains coordinated

schedules with other rail carriers to handle freight to and from other parts of the country (including

in this District).

        13.      Defendant CSX has its principal place of business at 500 Water St., Jacksonville,

Florida 32202. CSX is a major freight railroad operating primarily in the eastern United States

and Canada.          CSX has railway lines throughout the eastern United States and maintains

coordinated schedules with other rail carriers to handle freight to and from other parts of the

country (including in this District).




                                                   4
       Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 5 of 28




        14.      Defendant NS has its principal place of business at Three Commercial Place,

Norfolk, Virginia 23510. NS is a major freight railroad operating primarily in the eastern United

States. NS has railway lines throughout the eastern United States and maintains coordinated

schedules with other rail carriers to handle freight to and from other parts of the country (including

in this District).

        15.      Defendant UP has its principal place of business at 1400 Douglas Street, Omaha,

Nebraska 68179. UP is a major freight railroad operating primarily in the western United States.

UP has railway lines throughout the western United States and maintains coordinated schedules

with other rail carriers to handle freight to and from other parts of the country (including in this

District).

                                  JURISDICTION AND VENUE

        16.      CUSA brings this action under Section 4 of the Clayton Act, 15 U.S.C. § 15, to

recover treble damages and reasonable attorneys’ fees and costs from Defendants for the injuries

sustained by CUSA by reason of Defendants’ violations of Section 1 of the Sherman Act, 15 U.S.C.

§ 1.

        17.      This Court has jurisdiction under 15 U.S.C. § 15 and 28 U.S.C. §§ 1331 and 1337.

        18.      Venue is proper in this judicial District under 15 U.S.C. §§ 15(a) and 22, as well as

28 U.S.C. § 1391. During the Relevant Period, one or more of the Defendants resided, transacted

business, were found, or had agents in this District. A substantial part of the events giving rise to

CUSA’s claims occurred in this District. A substantial portion of the affected interstate trade and

commerce described below was carried out in this District.

        19.      This Court has personal jurisdiction over each Defendant because each Defendant

transacted business in this District, directly or indirectly sold and delivered rail transportation




                                                   5
      Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 6 of 28




services in this District, has substantial aggregate contacts with this District, and engaged in an

illegal price-fixing conspiracy that was directed at, and had the intended effect of causing injury

to, persons and entities residing in, located in, or doing business in this District.

                          INTERSTATE TRADE AND COMMERCE

        20.     Defendants’ unlawful activities had a direct, substantial, and reasonably

foreseeable effect on interstate commerce.

        21.     During the Relevant Period, Defendants accounted for over 90% of all rail

shipments within the United States.

        22.     The activities of Defendants and their co-conspirators were within the flow of, and

substantially affected, interstate commerce. Defendants sold and carried out rail shipments in a

continuous and uninterrupted flow of interstate commerce to shippers and customers throughout

the United States. Defendants and their co-conspirators used instrumentalities of interstate

commerce to sell and market rail freight transportation services.

                    DEREGULATION OF THE RAILROAD INDUSTRY

        23.     Congress deregulated the railroad industry when it passed the Staggers Rail Act of

1980 (“Staggers Act”). The Staggers Act caused a dramatic change in the evolution of U.S.

railroads. After decades of regulatory control over virtually every aspect of railroads’ economic

operations, the Staggers Act freed the railroads to set market rates for rail freight transportation.

        24.     Before the Staggers Act, freight railroads generally would only charge the

published tariff rates that the railroads filed with the Interstate Commerce Commission (“ICC”).

During this pre-Staggers Act time period, railroads could apply to the ICC for across-the-board

rate increases, which could lawfully be implemented on a collective basis.




                                                   6
      Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 7 of 28




       25.     Today, by contrast, 80% or more of all rail shipments move under private

transportation contracts, which are not rate-regulated or are otherwise exempt from rate regulation.

For this rate-unregulated traffic, the railroads cannot turn to a government agency to obtain across-

the-board increases in freight rates, nor can the railroads lawfully collude to set those rates.

       26.     The number of Class I railroads declined dramatically after passage of the Staggers

Act, falling from 35 railroads to just seven railroads today (two of which are owned by Canadian

entities). The railroad industry is now (and was during the Relevant Period) highly concentrated:

four of these railroads—Defendants BNSF, UP, CSX and NS—operate more than 90% of all

railroad track in the United States and, in 2006, accounted for nearly $50 billion in total annual

revenue. Because there are high fixed costs and significant barriers to entry in the railroad industry,

there is only a fringe or niche market of smaller carriers, and those carriers provide only negligible

competition. This highly concentrated market structure, protected by high barriers to entry,

provided Defendants with an environment conducive to anticompetitive conduct.

       27.     Congress deregulated the railroad industry in large part to try to promote

competition and reduce freight rates. But Defendants took advantage of the oligopolistic structure

of their industry by conspiring to charge shippers supracompetitive rates.

                    DEFENDANTS INTRODUCE FUEL SURCHARGES

       28.     By the early 2000s, the railroad industry had consolidated to the point where further

mergers were unlikely, if not impossible. In March 2000, in response to a proposed merger

between Defendant BNSF and Canadian National Railway Co., the Surface Transportation Board

(“STB”), the successor to the ICC, imposed a moratorium on new mergers. The STB then

promulgated more standards for merger review, effectively cutting off further consolidation as an

avenue for revenue growth.




                                                  7
      Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 8 of 28




       29.     In this environment, Defendants lacked the legal means to implement a traditional

across-the-board price increase. Due to deregulation, Defendants could no longer turn to the ICC,

or later to the STB, for across-the-board rate increases, nor could Defendants unilaterally raise

rates without losing market share to their competitors.

       30.     Faced with the threat of competition from one another, Defendants could not

unilaterally raise prices using FSCs or through other means. As BNSF noted in a 2002 internal

report, “our rail competitors do not [use fuel surcharges,] and we therefore are hard pressed to

achieve it.” Rail Freight, 292 F. Supp. 3d at 103. In a January 2003 memo, BNSF Chief Marketing

Officer Chuck Schultz noted that “any increase in fuel surcharges would result in a decrease in

prices of the same amount in order to remain competitive.” Id. at 104.

       31.     Unlike the risk of competition with each other, Defendants were well protected

from outside competition. The railroad industry’s significant barriers to entry—such as high fixed

costs required to create and maintain railroad infrastructure—gave Defendants a large competitive

advantage over potential new entrants. Defendants’ businesses were concentrated in commodities

and distances over which rail is the most cost-efficient mode of transportation, significantly

reducing the risk of competition from non-railroad competitors.

       32.     Defendants were protected from the threat of competition from outsiders but were

not able to raise prices unilaterally without ceding market share to each other. The only practicable

way for Defendants to increase prices across the board without sacrificing short-term revenues was

through a uniform surcharge applied to as many customers as possible. Under the guise of

addressing rising fuel prices, Defendants conspired to create and implement FSCs, which

effectively operated as across-the-board rate increases.




                                                 8
      Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 9 of 28




       33.     After passage of the Staggers Act, railroads increasingly entered into private freight

transportation contracts that included cost escalation provisions tied to the AII and the Rail Car

Adjustment Factor (“RCAF”), which is based on the AII. The AAR published both the RCAF and

the AII, and both indices included fuel costs as a factor. The AII and RCAF weighted a number

of cost factors—labor, fuel, materials and supplies, equipment rents, depreciation, interest, and

other expenses—so that the actual impact of particular cost increases, such as for fuel, would be

reflected in the index. The AII and RCAF would capture any actual increase in fuel costs no matter

how small or large. The indices and the weighted factors within them were designed for this

purpose.

       34.     In 2003, BNSF, UP, CSX, and NS seized upon fuel as the means to create the type

of across-the-board rate increases that the railroads could no longer achieve through a regulatory

process. Defendants embarked on and implemented an agreed plan to remove fuel costs from the

AII (and thus from the RCAF based on the AII) so that Defendants could apply separate FSCs.

Defendants controlled and dominated the AAR and conspired to cause it to publish the AIILF.

This new index no longer weighted fuel against other cost factors, allowing Defendants to use the

separate “fuel surcharges” to raise total freight prices by a given percentage—and that is precisely

what Defendants proceeded to do.

       35.     Before 2003, at least some Defendants imposed FSCs on private rail freight

transportation, but Defendants applied these FSCs only in isolated instances, and each Defendant

had different surcharge rates, reflecting, among other things, the differing fuel costs of each

railroad. At that time, such FSCs were the exception, and railroads widely used the AII and RCAF

to capture fuel and other costs. Defendants, then acting unilaterally and without the benefit of

coordination, faced difficulties forcing shippers to accept FSCs in the face of competition. As a




                                                 9
     Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 10 of 28




result, before July 2003, Defendants did not consistently apply FSCs to all contracts and often

modified or waived FSCs in exchange for base rate increases.

        DEFENDANTS CONSPIRE TO RAISE PRICES THROUGH RAIL FUEL
                            SURCHARGES

       36.     In 2003, Defendants took a series of coordinated actions to switch to a new system

that would allow the uniform, widespread use of FSCs, not as a cost-recovery device but as a

revenue-enhancement mechanism.

       37.     Starting in spring 2003, Defendants’ senior executives engaged in an extraordinary

series of in-person meetings, phone calls, and email communications concerning the establishment

of a new FSC program. The purpose of these communications was to discuss, and agree upon,

FSC policies and practices intended to apply across the board to shippers industry-wide.

       38.     In early March 2003, CSX and UP examined their FSCs together. CSX first

internally proposed changes to its FSC program, while UP’s Chief Marketing Officer Jack

Koraleski drafted a revised FSC recommendation for UP. Class Cert. Tr., 98:15-19, Rail Freight,

No. 1:07-mc-00489-PLF-GMH (Oct. 6, 2010) (“Oct. 6, 2010 Tr.”). But on March 12 and 13,

2003, UP’s Koraleski attended a meeting with CSX; the agenda reflected that Koraleski and CSX

Executive Vice President Clarence Gooden had discussed “fuel surcharge methodology” even

before this meeting. Id. at 98:20-99:2.

       39.     On March 20, 2003, within one week of UP’s Koraleski’s meeting with CSX, CSX

abandoned its internally proposed FSC program and instead announced a plan that matched

Koraleski’s recommendation for UP. Id. at 99:3-8. On March 31, 2003, UP adopted Koraleski’s

FSC program. Id. at 99:14-17.

       40.     BNSF and NS also began discussing changes to their FSC programs around this

time. During a March 18, 2003 meeting, BNSF and NS representatives discussed whether BNSF’s



                                               10
     Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 11 of 28




fuel surcharge should “be synchronized with the other big players in the industry.” Id. at 58:14-

59:2; Class Cert. Tr., 349:25-350:2, Rail Freight, No. 1:07-mc-00489-PLF-GMH (Sept. 27, 2016)

(“Sept. 27, 2016 Tr.”). Not long after, at biannual meetings of the National Freight Transportation

Association, executives of Defendants met to consider and discuss developments in the railroad

industry. The spring 2003 meeting of the National Freight Transportation Association occurred

from April 2 to 6 at the Wigwam resort in Litchfield Park, Arizona. There, BNSF and NS

continued their discussion of synchronizing the industry. BNSF Chief Marketing Officer John

Lanigan and NS Chief Marketing Officer Don Seale discussed FSC programs. Oct. 6, 2010 Tr. at

102:1-1.

       41.     Other meetings among Defendants’ executives also laid the groundwork for the

conspiracy. On or around April 1, 2003, BNSF’s Lanigan and CSX Chief Marketing Officer

Michael Giftos met in Jacksonville, Florida to discuss “fuel surcharge.” Oct. 6, 2010 Tr. at 101:10-

15. At a May 14, 2003 meeting, NS and UP recognized that “fuel surcharges, if . . . uniformly

applied across the industry would be helpful.” Sept. 27, 2016 Tr. at 350:2-5. These discussions

soon began to translate into concrete actions.

       42.     As early as July 2003, BNSF and UP (together, the “Western Railroads”), began to

coordinate their FSCs. Before this time, UP had adjusted its fuel surcharge monthly based on the

price of West Texas Intermediate crude oil settled in Cushing, Oklahoma (“WTI Index”), while

BNSF had based its fuel surcharge on the U.S. Department of Energy On-Highway Diesel Fuel

Price Index (“HDF Index”). But in or about July 2003, UP switched to the HDF Index pursuant

to an agreement with BNSF. From that point on, the Western Railroads moved in lockstep and

charged the exact same FSC percentage each month of the Relevant Period. BNSF and UP




                                                 11
     Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 12 of 28




calculated these FSCs as a percentage increase on the total cost of the freight transport, regardless

of the actual cost of fuel for the transport job.

        43.        The Western Railroads agreed to administer their HDF Index-based FSCs in

precisely the same way. If the HDF Index measured the U.S. average price of diesel fuel as equal

to or lower than $1.35 per gallon, the Western Railroads did not apply a surcharge. When the HDF

Index exceeded $1.35 per gallon, however, the Western Railroads both applied a surcharge of

0.5% of the total base rate for every five-cent increase above $1.35 per gallon. For example, if the

HDF Index rose to $1.55 per gallon, the Western Railroads would apply a surcharge of 2% of the

total base rate.

        44.        The Western Railroads also coordinated when they would change their fuel

surcharge. They agreed that they would apply the FSC to shipments beginning the second calendar

month after a change in the HDF Index average price calculation. For example, if the HDF Index

average price changed in January, the Western Railroads would announce their new FSC

percentage on February 1 (always on the first day of the month), and then apply the surcharge to

shipments in March. The Western Railroads published their monthly fuel surcharge percentages

on their websites, making any deviation from cartel pricing easily detectable.

        45.        The Western Railroads’ agreed-upon coordination is reflected in their simultaneous

selection and adoption of the same novel, arbitrary, and complex combination of features for their

FSC programs, including using the HDF Index, setting the trigger point at $1.35 per gallon of

diesel fuel, and applying the FSC in the second calendar month after the HDF Index average price

changed. These similarities are both too precise and too comprehensive to be independent

responses to any common market phenomenon that Defendants were facing.




                                                    12
     Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 13 of 28




       46.     UP’s adoption of the same fuel price index as BNSF in July 2003 is striking

evidence of concerted conduct. Two months earlier, UP had announced an entirely different

modification to its then-existing fuel surcharge program: In April 2003, UP modified the trigger

points it used for adjusting surcharges in its program but did not change the index it employed.

The fact that, just two months later, UP switched indices and began charging exactly the same

FSCs as BNSF indicates that UP’s switch was the result of concerted conduct with BNSF.

       47.     Even after agreeing to coordinate their fuel surcharges, the Western Railroads still

faced a significant barrier to widespread use of fuel surcharges. Most shipment contracts contained

cost-escalation provisions that already accounted for fuel costs. Defendants agreed to solve this

problem by conspiring to remove fuel from widely used cost escalation indices, paving the way

for widespread imposition of the new FSC program in which all four Defendants could participate

and from which they could enjoy excessive profits.

       48.     In fall 2003, the Western Railroads initiated an effort to get all Defendants to agree

to remove fuel costs as a factor from the AII (and thus the RCAF based on the AII) so that they

could more easily charge artificially high FSCs as a revenue-enhancement mechanism.

       49.     Defendants dominated the AAR board and caused the AAR to announce in

December 2003 the creation of an unprecedented index that excluded fuel, the AIILF. The AIILF

“removed fuel costs from the prior cost escalation index, the [AII], upon which the RCAF was

based.” Rail Freight, 292 F. Supp. 3d at 37. This decision to create the new fuel-excluded index

were the product of Defendants’ collective action and could not have been accomplished without

the conspiracy. The new AIILF specified the fourth quarter of 2002 as its base period.

       50.     Defendants conspired to cause the AAR to inaugurate the AIILF so that they could

begin assessing separate, stand-alone FSCs, applied against the total cost of rail freight




                                                13
     Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 14 of 28




transportation, and coordinate that practice. The creation of this new index was an important,

carefully planned step that Defendants took collectively to allow implementation and continuation

of their price-fixing conspiracy—a conspiracy to widely impose FSCs against the entire cost of

rail freight transportation and thereby obtain additional revenues far beyond any actual increases

in fuel costs.

        51.      Never before in the AAR’s history had it created a cost escalation index without a

fuel component. This action was a notable departure from the established practice in the industry.

In a March 15, 2005 letter, BNSF Chief Economist Sam Kyei noted that “[i]n my 18-year railroad

career, no one had ever succeeded in steering the A.A.R. to do this,” and claimed that “this index

and a fuel surcharge should tremendously help our bottom-line for years to come. In fact[,] the

entire rail industry should benefit.” Rail Freight, 292 F. Supp. 3d at 37.

        52.      BNSF has admitted that it worked through the AAR to accomplish this revenue-

generating measure in 2003. BNSF’s Kyei stated that BNSF CEO Matthew K. Rose “single-

handedly got the A.A.R. to establish a non-fuel RCAF index, now called the All–Inclusive Index

Less Fuel.” Id.

        53.      Almost immediately after the announcement in December 2003 of the new AIILF,

and pursuant to the conspiracy, Defendants CSX and NS (together, the “Eastern Railroads”),

suddenly moved into lockstep with FSCs based on the WTI Index. This move into lockstep was

part and parcel of, and flowed from, the agreements reached and implemented by Defendants in

late 2003.

        54.      Specifically, the Eastern Railroads agreed to apply an FSC whenever the monthly

average WTI price exceeded $23 per barrel of crude oil. The Eastern Railroads increased their




                                                 14
     Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 15 of 28




rates by 0.4% for every $1 that the price of WTI oil exceeded $23 per barrel. For example, if the

price of WTI oil was $28 per barrel, the fuel surcharge percentage would be 2%.

       55.     The Eastern Railroads also adopted the same timing for changing their FSCs as the

Western Railroads, changing their FSCs two calendar months after the WTI Index had adjusted.

For example, if the WTI average price exceeded $23 per barrel in January, the Eastern Railroads

would assess the applicable FSC percentage to all bills of lading dated in the month of March. In

this way, Defendants could apply the exact same FSC percentage month after month. Like the

Western Railroads, the Eastern Railroads published their monthly FSC percentages on their

websites, making any deviation from cartel pricing easily detectable.

       56.     The Eastern Railroads’ coordination is reflected in their simultaneous selection and

adoption of the same novel, arbitrary, and complex combination of features for their FSC

programs, including using the WTI Index, setting the trigger point at $23 per barrel, and applying

the FSC in the second calendar month after the average price of WTI oil had changed. These

similarities, and the coordination with the Western Railroads, are too precise and too

comprehensive to have been independent responses to any common market phenomenon that

Defendants were facing.

       57.     There was no legitimate business justification or natural explanation for the

collective action of Defendants to cause the AAR to adopt and publish the AIILF or collectively

to adopt rate-based FSCs. Such “revenue-based” fuel surcharges bore no direct relationship to

Defendants’ actual increase in fuel costs. Thus, the FSC program was not a cost-recovery

mechanism but, instead, a revenue-enhancement measure that could only have been accomplished

by Defendants’ conspiratorial action of removing fuel from widely used cost escalation indices.

The AII and RCAF both included a fuel-cost component, and Defendants had used these indices




                                                15
     Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 16 of 28




for decades to measure fuel-cost increases. As an empirical matter, the fuel component of the AII

and RCAF would have permitted Defendants to recover all of their increased fuel costs throughout

the conspiracy period. Thus, Defendants’ motivation in collectively causing the adoption of the

AIILF could not have been more accurate or more efficient fuel cost recovery. Defendants’ actions

were not independent responses to a common problem of increasing fuel costs.

       58.     As a result of Defendants’ concerted action, prices of rail freight transportation

services and FSCs charged to rail shippers and customers like CUSA were raised to or maintained

at supracompetitive levels during the Relevant Period.

                 IMPLEMENTATION OF THE PRICE-FIXING SCHEME

       59.     As detailed above, Defendants agreed in 2003 to remove fuel from the AII and

RCAF. This allowed Defendants to apply separate FSCs as a percentage-multiplier of the base

rate charged for rail freight transportation, effectively imposing an across-the-board rate increase

that raised revenue far beyond the actual costs of fuel (which could have been recovered through

the AII and RCAF). Defendants applied these surcharges not only to published tariff rates but to

the private contracts and other traffic not subject to rate regulation under federal law.

       60.     Pursuant to the conspiracy, the Western Railroads used the HDF Index, moved in

lockstep, and charged identical FSCs on a monthly basis throughout the Relevant Period. The

chart below shows that the FSC percentages charged by the Western Railroads for freight

shipments varied before the Relevant Period began but were identical starting in July 2003.

                     Monthly Surcharge Percentages – Western Railroads

                               Month           BNSF            UP
                               Jun-02          1.0%           0.0%
                               Jul-02          1.0%           0.0%
                               Aug-02          0.0%           0.0%
                               Sep-02          0.0%           0.0%
                               Oct-02          1.0%           0.0%


                                                 16
Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 17 of 28




                   Month       BNSF         UP
                   Nov-02       2.0%       0.0%
                   Dec-02       2.5%       0.0%
                   Jan-03       2.0%       2.0%
                   Feb-03       2.0%       2.0%
                   Mar-03       2.5%       2.0%
                   Apr-03       4.5%       2.0%
                   May-03       2.0%       2.0%
                   Jun-03       3.0%       2.0%
                   Jul-03      2.5%        2.5%
                   Aug-03       2.0%       2.0%
                   Sep-03       2.0%       2.0%
                   Oct-03       2.5%       2.5%
                   Nov-03       2.5%       2.5%
                   Dec-03       2.5%       2.5%
                   Jan-04       2.5%       2.5%
                   Feb-04       2.5%       2.5%
                   Mar-04       3.5%       3.5%
                   Apr-04       3.5%       3.5%
                   May-04       4.0%       4.0%
                   Jun-04       4.5%       4.5%
                   Jul-04       5.0%       5.0%
                   Aug-04       5.0%       5.0%
                   Sep-04       5.0%       5.0%
                   Oct-04       6.0%       6.0%
                   Nov-04       7.0%       7.0%
                   Dec-04       9.0%       9.0%
                   Jan-05       9.0%       9.0%
                   Feb-05       8.0%       8.0%
                   Mar-05       7.5%       7.5%
                   Apr-05       8.0%       8.0%
                   May-05      10.0%      10.0%
                   Jun-05      10.5%      10.5%
                   Jul-05       9.5%       9.5%
                   Aug-05      10.5%      10.5%
                   Sep-05      11.5%      11.5%
                   Oct-05      13.0%      13. 0%
                   Nov-05      16.0%      16.0%
                   Dec-05      18.5%      18.5%
                   Jan-06      13.5%      13.5%
                   Feb-06      12.0%      12.0%
                   Mar-06      12.5%      12.5%
                   Apr-06      12.5%      12.5%
                   May-06      13.5%      13.5%
                   Jun-06      15.0%      15.0%


                                 17
     Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 18 of 28




                               Month          BNSF           UP
                               Jul-06         16.5%         16.5%
                               Aug-06         16.5%         16.5%
                               Sep-06         17.0%         17.0%
                               Oct-06         18.0%         18.0%
                               Nov-06         15.5%         15.5%
                               Dec-06         13.0%         13.0%
                               Jan-07         13.0%         13.0%
                               Feb-07         14.0%         14.0%
                               Mar-07         12.5%         12.5%
                               Apr-07         12.5%         12.5%
                               May-07         14.5%         14.5%
                               Jun-07         16.0%         16.0%

       61.       The Eastern Railroads also charged customers uniform monthly FSC percentages,

which they based on the WTI Index, throughout most of the Relevant Period. The chart below

shows that the FSC percentages charged by the Eastern Railroads for carload shipments varied

before the Relevant Period but were identical starting in March 2004 (shortly after the introduction

of the AIILF).

                      Monthly Surcharge Percentages – Eastern Railroads

                               Month          CSX             NS
                               Jun-03         2.4%           2.0%
                               Jul-03         2.4%           2.0%
                               Aug-03         3.2%           2.0%
                               Sep-03         3.2%           2.0%
                               Oct-03         3.6%           2.0%
                               Nov-03         2.4%           2.0%
                               Dec-03         3.2%           2.0%
                               Jan-04         3.6%           2.0%
                               Feb-04         4.0%           2.0%
                               Mar-04         4.8%           4.8%
                               Apr-04         4.8%           4.8%
                               May-04         5.6%           5.6%
                               Jun-04         5.6%           5.6%
                               Jul-04         7.2%           7.2%
                               Aug-04         6.4%           6.4%
                               Sep-04         7.2%           7.2%
                               Oct-04         8.8%           8.8%
                               Nov-04         9.2%           9.2%


                                                18
     Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 19 of 28




                             Month           CSX            NS
                             Dec-04         12.4%         12.4%
                             Jan-05         10.4%         10.4%
                             Feb-05          8.4%          8.4%
                             Mar-05          9.6%          9.6%
                             Apr-05         10.0%         10.0%
                             May-05         12.8%         12.8%
                             Jun-05         12.4%         12.4%
                             Jul-05         10.8%         10.8%
                             Aug-05         13.6%         13.6%
                             Sep-05         14.4%         14.4%
                             Oct-05         16.8%         16.8%
                             Nov-05         17.2%         17.2%
                             Dec-05         16.0%         16.0%
                             Jan-06         14.4%         14.4%
                             Feb-06         14.8%         14.8%
                             Mar-06         17.2%         17.2%
                             Apr-06         15.6%         15.6%
                             May-06         16.0%         16.0%
                             Jun-06         18.8%         18.8%
                             Jul-06         19.2%         19.2%
                             Aug-06         19.2%         19.2%
                             Sep-06         20.8%         20.8%
                             Oct-06         20.4%         20.4%
                             Nov-06         16.4%         16.4%
                             Dec-06         14.4%         14.4%
                             Jan-07         14.8%         14.8%
                             Feb-07         16.0%         16.0%
                             Mar-07         12.8%         12.8%
                             Apr-07         14.8%         14.8%
                             May-07         15.2%         15.2%
                             Jun-07         16.4%         16.4%

       62.    In stark contrast to this uniformity FSC percentages, fuel costs as a percentage of

operating costs and fuel efficiency differed widely among Defendants. Absent collusion, it is

extremely unlikely that Defendants, in both the west and east, would have identical FSC

percentages month after month for over three years. The fact that Defendants moved in lockstep

indicates that Defendants coordinated their behavior and conspired to fix prices for FSCs. The




                                              19
     Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 20 of 28




advance announcement of each Defendant’s FSCs was an important implementation and

enforcement mechanism for the conspiracy.

       63.     Defendants’ use of FSCs tied to a percentage of the total base rate rather than the

actual cost of fuel allowed them to over-recover their actual fuel costs. An independent study

commissioned by the American Chemistry Council and Consumers United for Rail Equity found

that the difference between Defendants’ FSC revenue (as publicly reported or estimated) and

Defendants’ publicly reported actual fuel costs during the period from 2003 through the first

quarter of 2007 came to over $6 billion.

       64.     Defendants’ behavior in implementing their uniform FSC programs advanced their

collusive interest but was inconsistent with Defendants’ individual self-interest. In a competitive

environment free of coordination, a carrier with lower fuel costs could impose a lower surcharge

and increase market share at the expense of competing railroads. Similarly, if a competitor

increased its surcharge prices, another carrier could maintain its current prices and attract market

share away from its now-higher-priced competitor. Defendants did not engage in such competitive

behavior, but instead adhered to their agreed-upon uniform FSC pricing based on the total base

rate of a shipment.

                        OTHER ELEMENTS OF THE CONSPIRACY

       65.     At or about the time Defendants agreed to fix FSC prices, Defendants took

additional steps to further the conspiracy.

       66.     First, Defendants largely switched from offering long-term contracts to offering

contracts that were re-priced as often as monthly. Before the Relevant Period, Defendants had

allowed, and often preferred, long-term contracts for up to five years with clauses that limited rate

increases, usually governed by the AII or the RCAF, or that excluded fuel surcharges altogether.




                                                 20
     Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 21 of 28




Switching contract lengths allowed Defendants to quickly adjust pricing to prevent defections from

cartel pricing.

        67.       Defendants switched away from long-term contracts even though most shippers

preferred the former system to minimize risk and make costs more predictable. In a competitive

environment, forcing customers to assume the greater risks of short-term contracts without any

offsetting benefit (such as lower prices) would cause customers to seek alternatives, which would

in turn promote competition among carriers. Here, all Defendants raised their prices and did not

offer any compensation to customers for assuming the additional risk of short-term contracts.

Similarly, in a competitive market, one would expect that the railroads would seek, as they had in

the past, to reduce their own risks and lock in market share by entering into long-term contracts.

Defendants, however, collectively refused to offer long-term contracts and took no steps (other

than their conspiracy) to minimize their own risks from fluctuations in demand. This coordinated

behavior was hardly routine market conduct.

        68.       Second, in furtherance of the conspiracy, Defendants declined to negotiate

individual discounts on FSCs and overall contract rates, even though prior to mid-2003 it had been

customary for Defendants at least to entertain such negotiations. Shippers from many industries,

some with significant economic power, tried to negotiate their FSC percentages during the

Relevant Period, but Defendants told them that FSCs were not negotiable. For example, in

December 2002, before the conspiracy began, rail customer U.S. Magnesium negotiated out of the

application of an FSC with UP. Rail Freight, 292 F. Supp. 3d at 100. One year later, after the

conspiracy had begun, U.S. Magnesium was unable to reach the same result; it was informed that

“all contracts without fuel language will have fuel language upon renewal. This is a mandate by

UP management.” Id. at 100, 104.




                                               21
     Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 22 of 28




       69.     NS Vice President David Lawson admitted that “there was a policy [at NS] to apply

the standard fuel surcharge to as many customers as possible.” Id. at 104. CSX noted in its 2005

10-K filing that “As existing contracts are renewed or new contracts are executed, CSX is

increasing the number of contracts which include fuel surcharge mechanisms.” BNSF’s Kyei sent

an internal email explaining that contracts requiring the CEO’s signature “but excluding full fuel

surcharge provisions [would] not be signed.” Rail Freight, 292 F. Supp. 3d at 104. This refusal

to negotiate aided Defendants in standardizing and monitoring pricing.

       70.     Third, in furtherance of the conspiracy, Defendants decreased the use of “through

rates,” in which a customer would receive a single bill from either the originating railroad or the

terminating railroad for routes involving more than one railroad. Instead, Defendants increasingly

had rates billed separately for each railroad on such routes. Defendants made this change, which

could only have resulted from their collective action, as part of their conspiracy for two reasons:

to provide transparency as to what each railroad was charging on multiple-line shipments and to

allow each Defendant to bill separately for its applicable FSC.

       71.     Fourth, in furtherance of the conspiracy, Defendants agreed that none of them

would undercut agreed pricing or steal market share by discounting rates (which their increased

revenues could have subsidized). Defendants’ market shares remained stable following their 2003

agreements.

                                     THE STB DECISION

       72.     The STB oversees rate-regulated freight traffic in the United States, which is

outside the scope of this complaint but was also subjected to Defendants’ FSCs. The STB issued

an administrative decision on January 25, 2007 concluding that the railroads’ practice of

computing FSCs as a percentage of the base rate was an “unreasonable practice” because a fuel




                                                22
     Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 23 of 28




surcharge “that is tied to the level of the base rate, rather than to fuel consumption . . . stands

virtually no prospect of reflecting the actual increase in fuel costs for handling the particular traffic

to which the surcharge is applied.” Rail Fuel Surcharges, STB Ex Parte No. 661, at 6 (Jan. 5,

2007).

         73.    The STB’s decision addressed rate-regulated rail freight traffic only; the STB

expressly stated that its jurisdiction did not reach rail freight traffic under private contract or

otherwise exempted from rate regulation. Pursuant to their conspiracy, Defendants applied the

same unreasonable fuel surcharge practices addressed by the STB to the private rail freight

transportation contracts, and other unregulated freight transport, at issue in this case.

         74.    In response to this scrutiny of their FSC programs, Defendants began to

differentiate their surcharge rates in order to further obscure and cover up their conspiracy.

Defendants’ unlawful conspiracy continued to impact rail freight contracts, including CUSA’s,

until at least the end of 2008.

                      DEFENDANTS’ SUPRACOMPETITIVE PROFITS

         75.    Defendants reaped huge, supracompetitive profits as a result of the success of their

conspiracy. Through their agreement to coordinate their FSCs, Defendants realized billions of

dollars in revenues in excess of their actual fuel costs. In August 2005, UP executive Mark J.

Draper emailed that UP’s senior finance management held the position that the proposed fuel

surcharge was “not some ‘trying to make whole’ value,” and other UP employees saw “nothing

wrong with recovering at a rate greater than 100%.” Rail Freight, 292 F. Supp. 3d at 114. In June

2004, CSX Commercial Finance Director Erik Palm emailed that “If we had 100% fuel surcharge

coverage, we would actually be recovering twice the incremental fuel expense above the surcharge




                                                   23
     Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 24 of 28




trigger point.” Id. Defendants obtained these supracompetitive profits at the expense of CUSA

and other customers on whom Defendants imposed their FSCs during the Relevant Period.

       76.     Defendants reported increased revenues attributable to FSCs in their public filings

during the conspiracy. NS reported a revenue increase of $1.2 billion in its 10-K for the 2005

fiscal year and stated that “Approximately one-third of the revenue increase was due to higher fuel

surcharge amounts.” Norfolk Southern Corp., 10-K at K21 (Feb. 21, 2006). That same year, CSX

reported a revenue per unit increase of “10%, or $105, of which approximately . . . 50% was due

to the Company’s fuel surcharge program and traffic mix.” CSX Corp., 10-K at 14 (Feb. 24, 2006).

UP reported that its “fuel surcharge programs generated $1 billion in commodity revenue” in 2005.

Union Pacific Corp., 10-K at 20 (Feb. 24, 2008). BNSF’s “Freight revenues in 2005 included fuel

surcharges of approximately $1.1 billion compared with approximately $350 million in the prior

year.” BNSF, 10-K at 17 (Feb. 17, 2006).

       77.     During the Relevant Period, Defendants increased their market capitalization from

approximately $40 billion to approximately $105 billion. The AAR Policy and Economics

Department reported that railroad total operating revenue in the United States increased from $36.6

billion in 2003 to over $52 billion in 2006. These dramatic increases are at least in part attributable

to FSC revenue realized by Defendants through their price-fixing conspiracy.

       78.     Private third-party research also assessed the scale of the scheme.            A 2007

independent study commissioned by the American Chemistry Council and Consumers United for

Rail Equity found that during the period from 2003 through the first quarter of 2007, Defendants’

FSC revenue (as publicly reported or estimated) exceeded Defendants’ publicly reported actual

fuel costs by over $6 billion.




                                                  24
     Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 25 of 28




       79.       Because of Defendants’ unlawful conduct, the FSCs that Defendants charged

CUSA for unregulated rail freight transportation were fixed or stabilized at supracompetitive

levels. Defendants’ conspiracy deprived CUSA of the benefits of free, open, and unrestricted

competition in the market for unregulated rail freight transportation and unlawfully restrained,

suppressed, and eliminated competition in establishing the prices paid in the United States for

unregulated rail freight transportation throughout the Relevant Period.

       80.       CUSA sustained injury to their business or property as a direct result of Defendants’

violations of Section 1 of the Sherman Act and Section 4 of the Clayton Act. CUSA was injured

by paying supracompetitive prices for unregulated rail freight transportation throughout the United

States as a result of Defendants’ illegal contract, combination, and conspiracy to restrain trade.

The federal laws were designed to punish and prevent the type of antitrust injury that CUSA

suffered here.

                                              COUNT I

         Violation of Section 1 of the Sherman Act and Section 4 of the Clayton Act

       81.       CUSA incorporates by reference the allegations in the paragraphs above as if they

were fully set forth herein.

       82.       Defendants entered into and engaged in a contract, combination, or conspiracy in

unreasonable restraint of trade in violation of Section 1 of the Sherman Act and Section 4 of the

Clayton Act.

       83.       The contract, combination, or conspiracy resulted in an agreement, understanding,

or concerted action between and among Defendants in furtherance of which Defendants fixed,

maintained, and standardized prices for FSCs for rail freight transportation handled through private

contracts and other means exempt from regulation. Such contract, combination, or conspiracy




                                                  25
     Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 26 of 28




constitutes a per se violation of the federal antitrust laws and is an unreasonable and unlawful

restraint of trade.

           84.   Defendants’ contract, combination, agreement, understanding, or concerted action

occurred within the flow of, and substantially affected, interstate and international commerce.

Defendants’ unlawful conduct was through mutual understandings or agreements between

Defendants.

           85.   Defendants’ contract, combination, or conspiracy has had at least the following

effects:

                 a.     Prices charged to CUSA for FSCs applied to unregulated rail freight

                        transportation were fixed and/or maintained at supracompetitive levels;

                 b.     CUSA has been deprived of the benefits of free, open, and unrestricted

                        competition in the market for rail freight transportation services; and

                 c.     Competition in establishing the prices paid, customers of, and territories for

                        rail freight transportation services has been unlawfully restrained,

                        suppressed, and eliminated.

           86.   As a proximate result of the conspiracy described herein, CUSA paid FSCs in

connection with unregulated rail freight transportation services that it would not have paid in the

absence of the conspiracy, and the prices that CUSA paid to Defendants during the Relevant Period

for the unregulated rail freight transportation services on which FSCs were imposed were greater

than the prices that CUSA would have paid absent the conspiracy alleged herein.

           87.   CUSA has been injured in its business and property by reason of Defendants’

antitrust violations.

           WHEREFORE, CUSA prays for relief as follows:




                                                  26
     Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 27 of 28




        (1)     That the unlawful contract, combination, and conspiracy alleged in Count I be
                adjudged and decreed to be an unreasonable restraint of trade or commerce in
                violation of Section 1 of the Sherman Act;

        (2)     That CUSA recover compensatory damages, as provided by law, determined to
                have been sustained by CUSA, and that judgment be entered against Defendants on
                behalf of CUSA;

        (3)     That CUSA recover treble damages, as provided by law;

        (4)     That CUSA recover its costs of the suit, including attorneys’ fees, as provided by
                law; and

        (5)     For such further relief as the Court may deem just and proper.

                                      DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(a) of the Federal Rules of Civil Procedure, CUSA demands a jury trial

as to all issues triable by a jury.




                                                27
    Case 4:21-cv-00150 Document 1 Filed on 01/15/21 in TXSD Page 28 of 28




Dated: January 15, 2021                   Respectfully submitted,


                                   By:    SHEARMAN & STERLING LLP

                                          /s/ David P. Whittlesey
                                          David P. Whittlesey
                                          Attorney-in-Charge
                                          Texas State Bar No. 00791920
                                          Southern District of Texas Bar No. 18086
                                          Email: david.whittlesey@shearman.com
                                          300 West 6th Street, 22nd Floor
                                          Austin, TX 78701
                                          Telephone: (512) 647-1907
                                          Facsimile: (512) 857-6602

                                          Of Counsel:

                                          David A. Higbee (pro hac vice forthcoming)
                                          Email: david.higbee@shearman.com
                                          Todd Stenerson (pro hac vice forthcoming)
                                          Email: todd.stenerson@shearman.com
                                          Djordje Petkoski (pro hac vice forthcoming)
                                          Email: djordje.petkoski@shearman.com
                                          Jonathan Mincer (pro hac vice forthcoming)
                                          Email: jonathan.mincer@shearman.com
                                          401 9th Street, NW
                                          Washington, DC 20004
                                          Telephone: (202) 508-8071
                                          Facsimile: (202) 661-7321

                                          Attorneys for Plaintiff Chevron U.S.A. Inc.




                                     28
